Exhibit 10.2
 
EXECUTION VERSION




PLEDGE AND SECURITY AGREEMENT


THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, this “Security Agreement”) is entered
into as of March 11, 2016 by and among Arotech Corporation, a Delaware
corporation (the “Borrower”), FAAC Incorporated, a Michigan corporation
(“FAAC”), Electric Fuel Battery Corporation, a Delaware corporation (“EFBC”),
UEC Electronics, LLC, a South Carolina  limited liability company (“UEC”, and
each of the Borrower, FAAC, EFBC and UEC, a “Grantor”, and the Borrower, FAAC,
EFBC and UEC, collectively, the “Grantors”), and JPMorgan Chase Bank, N.A. (the
“Lender”), on behalf of the Lender and the other Secured Parties.


PRELIMINARY STATEMENT


 
 


The Borrower, the other Grantors and the Lender are entering into a Credit
Agreement dated as of  the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Each Grantor is entering into this Security Agreement in order to
induce the Lender to enter into and extend credit to the Borrower under the
Credit Agreement and to secure the Secured Obligations that it has agreed to
guarantee pursuant to Article IX of the Credit Agreement.


ACCORDINGLY, the Grantors and the Lender, on behalf of the Secured Parties,
hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1.           Terms Defined in Credit Agreement.  All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.


1.2.           Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.


1.3.           Definitions of Certain Terms Used Herein.  As used in this
Security Agreement, in addition to the terms defined in the first paragraph
hereof and in the Preliminary Statement, the following terms shall have the
following meanings:


“Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.


“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.


“Closing Date” means the date of the Credit Agreement.


“Collateral” shall have the meaning set forth in Article II.


“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Lender, between the Lender and
any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of any real
property where any Collateral is located, as such landlord waiver or other
agreement may be amended, restated, supplemented or otherwise modified from time
to time.
 
 
 

--------------------------------------------------------------------------------

 


“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the Lender
with respect to the Collateral pursuant to any Loan Document.


“Commercial Tort Claims” means the commercial tort claims as defined in Article
9 of the UCC, including each commercial tort claim specifically described on
Exhibit I.


“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.


“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Lender, among any Loan Party, a banking institution holding
such Loan Party’s funds, and the Lender with respect to collection and control
of all deposits and balances held in a deposit account maintained by such Loan
Party with such banking institution.


“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Documents” shall have the meaning set forth in Article 9 of the UCC.


“Equipment” shall have the meaning set forth in Article 9 of the UCC.


“Event of Default” means an event described in Section 5.1.


“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.


“Farm Products” shall have the meaning set forth in Article 9 of the UCC.


“Fixtures” shall have the meaning set forth in Article 9 of the UCC.


“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.


“Goods” shall have the meaning set forth in Article 9 of the UCC.


“Instruments” shall have the meaning set forth in Article 9 of the UCC.


“Inventory” shall have the meaning set forth in Article 9 of the UCC.


“Investment Property” shall have the meaning set forth in Article 9 of the UCC.
 
 
2

--------------------------------------------------------------------------------

 


“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.


“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.


“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to:  (a) any and all patents and patent applications; (b)
all inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.


“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the Lender
pursuant to this Security Agreement.


“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.


“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.


“Secured Parties” shall have the meaning set forth in the Credit Agreement.


“Security” shall have the meaning set forth in Article 8 of the UCC.


“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.


“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.


“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following:  (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Lender’s Lien on any Collateral.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
 
3

--------------------------------------------------------------------------------

 


ARTICLE II
GRANT OF SECURITY INTEREST


Each Grantor hereby pledges, assigns and grants to the Lender, on behalf of and
for the benefit of the Secured Parties, a security interest in all of its right,
title and interest in, to and under all personal property and other assets,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor (including under any trade name or derivations thereof), and
whether owned or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (all of which will be collectively referred to as
the “Collateral”), including:
 

 
(i)
all Accounts;
 
(ii)
all Chattel Paper;
 
(iii)
all Copyrights, Patents and Trademarks;
 
(iv)
all Documents;
 
(v)
all Equipment;
 
(vi)
all Fixtures;
 
(vii)
all General Intangibles;
 
(viii)
all Goods;
 
(ix)
all Instruments;
 
(x)
all Inventory;
 
(xi)
all Investment Property;
 
(xii)
all cash or cash equivalents;
 
(xiii)
all letters of credit, Letter-of-Credit Rights and Supporting Obligations;
 
(xiv)
all Deposit Accounts with any bank or other financial institution;
 
(xv)
all Commercial Tort Claims;
 
(xvi)
all Farm Products; and
 
(xvii)
all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

 
to secure the prompt and complete payment and performance of the Secured
Obligations.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Grantor represents and warrants to the Lender and the Secured Parties that:


3.1. Title, Authorization, Validity, Enforceability, Perfection and
Priority.  Such Grantor has good and valid rights in or the power to transfer
the Collateral and title to the Collateral with respect to which it has
purported to grant a security interest hereunder, free and clear of all Liens
except for Liens (including Permitted Encumbrances) permitted under Section
4.1(e), and has full power and authority to grant to the Lender the security
interest in the Collateral pursuant hereto.  The execution and delivery by such
Grantor of this Security Agreement has been duly authorized by proper corporate
or limited liability company, as applicable, proceedings of such Grantor, and
this Security Agreement constitutes a legal valid and binding obligation of such
Grantor and creates a security interest which is enforceable against such
Grantor in all Collateral it now owns or hereafter acquires, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at
law.  When financing statements have been filed in the appropriate offices
against such Grantor in the locations listed on Exhibit H, the Lender will have
a fully perfected first priority security interest in that Collateral of such
Grantor in which a security interest may be perfected by filing, subject only to
Liens (including Permitted Liens) permitted under Section 4.1(e).
 
 
4

--------------------------------------------------------------------------------

 


3.2. Type and Jurisdiction of Organization, Organizational and Identification
Numbers.  The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.


3.3. Principal Location.  Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), is disclosed in Exhibit A; such Grantor has no
other places of business except those set forth in Exhibit A.


3.4. Collateral Locations.  All of such Grantor’s locations where Collateral is
located are listed on Exhibit A.  All of said locations are owned by such
Grantor except for locations (i) which are leased by the Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.


3.5. Deposit Accounts.  All of such Grantor’s Deposit Accounts are listed on
Exhibit B.


3.6. Exact Names.  Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization.  Such Grantor has not, during the past five years, been known by
or used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.


3.7. Letter-of-Credit Rights and Chattel Paper.  Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor.  All action by such
Grantor necessary or desirable to protect and perfect the Lender’s Lien on each
item listed on Exhibit C (including the delivery of all originals and the
placement of a legend on all Chattel Paper as required hereunder) has been duly
taken. The Lender will have a fully perfected first priority security interest
in the Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.1(e).


3.8. Accounts and Chattel Paper.


(a) The names of the obligors, amounts owing, due dates and other information
with respect to its Accounts and Chattel Paper are and will be correctly stated
in all records of such Grantor relating thereto and in all invoices and
Collateral Reports with respect thereto furnished to the Lender by such Grantor
from time to time.  As of the time when each Account or each item of Chattel
Paper arises, such Grantor shall be deemed to have represented and warranted
that such Account or Chattel Paper, as the case may be, and all records relating
thereto, are genuine and in all respects what they purport to be.


(b) With respect to its Accounts, except as disclosed on a previously delivered
Collateral Report; (i) all Accounts are Eligible Accounts; (ii) all Accounts
represent bona fide sales of Inventory or rendering of services to Account
Debtors in the ordinary course of such Grantor’s business and are not evidenced
by a judgment, Instrument or Chattel Paper; (iii) there are no setoffs, claims
or disputes existing or asserted with respect thereto and such Grantor has not
made any agreement with any Account Debtor for any extension of time for the
payment thereof, any compromise or settlement for less than the full amount
thereof, any release of any Account Debtor from liability therefor, or any
deduction therefrom except a discount or allowance allowed by such Grantor in
the ordinary course of its business for prompt payment and disclosed to the
Lender; (iv) to such Grantor’s knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices, statements and Collateral
Reports with respect thereto; (v) such Grantor has not received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which might result in any adverse change in such Account Debtor’s
financial condition; and (vi) such Grantor has no knowledge that any Account
Debtor has become insolvent or is generally unable to pay its debts as they
become due.
 
 
5

--------------------------------------------------------------------------------

 


(c) In addition, with respect to all of its Accounts, to such Grantor’s
knowledge, all Account Debtors have the capacity to contract.


3.9. Inventory.  With respect to any of its Inventory scheduled or listed on the
most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of such Grantor’s locations set forth on Exhibit A,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) such Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the security interest granted to the
Lender hereunder, for the benefit of the Lender and the Secured Parties, and
Permitted Encumbrances, (d) except as may be disclosed in the most recent
Collateral Report, such Inventory is Eligible Inventory of good and merchantable
quality, free from any defects, (e) such Inventory is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, (f) such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder, and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Lender following
an Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which such
Grantor is a party or to which such property is subject.


3.10. Intellectual Property. Such Grantor does not have any interest in, or
title to, any material Patent, Trademark or Copyright except as set forth in
Exhibit D.  This Security Agreement is effective to create a valid and
continuing Lien and, upon filing of appropriate financing statements in the
offices listed on Exhibit H and this Security Agreement with the United States
Copyright Office and the United States Patent and Trademark Office, as
applicable, fully perfected first priority security interests in favor of the
Lender on such Grantor’s Patents, Trademarks and Copyrights, subject only to
Permitted Encumbrances, such perfected security interests are enforceable as
such as against any and all creditors of and purchasers from such Grantor; and
all action necessary or desirable to protect and perfect the Lender’s Lien on
such Grantor’s Patents, Trademarks or Copyrights shall have been duly taken.


3.11. Filing Requirements.  None of its Equipment is covered by any certificate
of title, except for the vehicles described in Part I of Exhibit E.  None of the
Collateral owned by it is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by such Grantor and described in Exhibit D.  The legal description, county
and street address of each property on which any Fixtures are located is set
forth in Exhibit F together with the name and address of the record owner of
each such property.


3.12. No Financing Statements, Security Agreements.  No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated (by a filing authorized by the secured party in
respect thereof) naming such Grantor as debtor has been filed or is of record in
any jurisdiction except for financing statements or security agreements (a)
naming the Lender as the secured party and (b) in respect to other Liens
(including Permitted Encumbrances) permitted under Section 6.02 of the Credit
Agreement.
 
 
6

--------------------------------------------------------------------------------

 


3.13. Pledged Collateral.


(a) Exhibit G sets forth a complete and accurate list of all of the Pledged
Collateral owned by such Grantor.  Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit G as
being owned by it, free and clear of any Liens, except for the security interest
granted to the Lender hereunder and Permitted Encumbrances.  Such Grantor
further represents and warrants that (i) all Pledged Collateral owned by it
constituting an Equity Interest has been (to the extent such concepts are
relevant with respect to such Pledged Collateral) duly authorized, validly
issued, are fully paid and non-assessable, (ii) with respect to any certificates
delivered to the Lender representing an Equity Interest, either such
certificates are Securities as defined in Article 8 of the UCC as a result of
actions by the issuer or otherwise, or, if such certificates are not Securities,
such Grantor has so informed the Lender so that the Lender may take steps to
perfect its security interest therein as a General Intangible, (iii) all such
Pledged Collateral held by a securities intermediary is covered by a control
agreement among such Grantor, the securities intermediary and the Lender
pursuant to which the Lender has Control and (iv) all Pledged Collateral which
represents Indebtedness owed to such Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder.


(b) In addition, (i) none of the Pledged Collateral owned by it has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Lender of the voting or other rights
provided for in this Security Agreement or for the remedies in respect of the
Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.


(c) Except as set forth in Exhibit G, such Grantor owns 100% of the issued and
outstanding  Equity Interests which constitute Pledged Collateral owned by it
and none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.


ARTICLE IV
COVENANTS


From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:


4.1.           General.


(a) Collateral Records.  Such Grantor will maintain complete and accurate books
and records with respect to the Collateral owned by it, and furnish to the
Lender such reports relating to such Collateral as the Lender shall from time to
time request.


(b) Authorization to File Financing Statements; Ratification.  Such Grantor
hereby authorizes the Lender to file, and if requested will deliver to the
Lender, all financing statements and other documents and take such other actions
as may from time to time be requested by the Lender in order to maintain a first
perfected security interest in and, if applicable, Control of, the Collateral
owned by such Grantor.  Any financing statement filed by the Lender may be filed
in any filing office in any UCC jurisdiction and may (i) indicate such Grantor’s
Collateral (1) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor and (B) in the case of a financing statement filed
as a fixture filing or indicating such Grantor’s Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates.  Such Grantor also agrees to furnish any such
information described in the foregoing sentence to the Lender promptly upon
request.  Such Grantor also ratifies its authorization for the Lender to have
filed in any UCC jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
 
 
7

--------------------------------------------------------------------------------

 


(c) Further Assurances.  Such Grantor will, if so requested by the Lender,
furnish to the Lender, as often as the Lender requests, statements and schedules
further identifying and describing the Collateral owned by it and such other
reports and information in connection with its Collateral as the Lender may
reasonably request, all in such detail as the Lender may specify.  Such Grantor
also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the Lender
in its Collateral and the priority thereof against any Lien not expressly
permitted hereunder.


(d) Disposition of Collateral.  Such Grantor will not sell, lease or otherwise
dispose of the Collateral except for dispositions specifically permitted
pursuant to Section 6.05 of the Credit Agreement.


(e) Liens.  Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral except (i) the security interest created by this Security
Agreement, and (ii) other Liens (including Permitted Encumbrances) permitted
under Section 6.02 of the Credit Agreement.


(f) Other Financing Statements.  Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the Lender as
the secured party, and (ii) in respect to other Liens permitted under Section
6.02 of the Credit Agreement.  Such Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement without the prior written consent of the
Lender, subject to such Grantor’s rights under Section 9-509(d)(2) of the UCC.


(g) Locations.  Such Grantor will not (i) maintain any Collateral owned by it at
any location other than those locations listed on Exhibit A or disclosed to
Lender pursuant to clause (ii) of this Section, (ii) otherwise change, or add
to, such locations without the Lender’s prior written consent as required by the
Credit Agreement (and if the Lender gives such consent, such Grantor will
concurrently therewith obtain a Collateral Access Agreement for each such
location to the extent required by the Credit Agreement), or (iii) change its
principal place of business or chief executive office from the location
identified on Exhibit A, other than as permitted by the Credit Agreement.


(h) Compliance with Terms.  Such Grantor will perform and comply in all material
respects with all obligations in respect of the Collateral owned by it and all
agreements to which it is a party or by which it is bound relating to such
Collateral.


4.2.           Receivables.


(a) Certain Agreements on Receivables.  Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory in accordance with its present policies and in the ordinary course of
business.
 
 
8

--------------------------------------------------------------------------------

 


(b) Collection of Receivables.  Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.


(c) Delivery of Invoices.  Such Grantor will deliver to the Lender immediately
upon its request after the occurrence and during the continuation of an Event of
Default duplicate invoices with respect to each Account owned by it bearing such
language of assignment as the Lender shall specify.


(d) Disclosure of Counterclaims on Receivables.  If (i) any material discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
any Receivable owned by such Grantor exists or (ii) if, to the knowledge of such
Grantor, any material dispute, setoff, claim, counterclaim or defense exists or
has been asserted or threatened with respect to any such Receivable, such
Grantor will promptly disclose such fact to the Lender upon request.


(e) Electronic Chattel Paper.  Upon request by Lender, such Grantor shall take
all steps necessary to grant the Lender Control of all electronic chattel paper
in accordance with the UCC and all “transferable records” as defined in each of
the Uniform Electronic Transactions Act and the Electronic Signatures in Global
and National Commerce Act.


4.3.           Inventory and Equipment.


(a) Maintenance of Goods.  Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear in respect of the Equipment.


(b) Returned Inventory.  In the event any Account Debtor returns Inventory to
such Grantor when an Event of Default exists, such Grantor, upon the request of
the Lender, shall: (i) hold the returned Inventory in trust for the Lender; (ii)
segregate all returned Inventory from all of its other property; (iii) dispose
of the returned Inventory solely according to the Lender’s written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Lender’s prior written consent.  All returned Inventory shall be subject to the
Lender’s Liens thereon.
 
(c) Inventory Count; Perpetual Inventory System.  Such Grantor will conduct a
physical count of its Inventory as required by GAAP, and after and during the
continuation of an Event of Default, at such other times as the Lender
requests.  Such Grantor, at its own expense, shall deliver to the Lender the
results of each physical verification, which such Grantor has made, or has
caused any other Person to make on its behalf, of all or any portion of its
Inventory.
 
(d) Equipment.  Such Grantor shall not permit any Equipment to become a fixture
with respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the Lender
does not have a Lien.  Such Grantor will not, without the Lender’s prior written
consent, alter or remove any identifying symbol or number on any of such
Grantor’s Equipment constituting Collateral.
 
(e) Titled Vehicles.  Upon request by Lender, such Grantor will deliver to the
Lender, the original of any vehicle title certificate and provide and/or file
all other documents or instruments necessary to have the Lien of the Lender
noted on any such certificate or with the appropriate state office.


4.4.           Delivery of Instruments, Securities, Chattel Paper and
Documents.  Such Grantor will (a) deliver to the Lender immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments constituting Collateral owned by it (if any then
exist), (b) hold in trust for the Lender upon receipt and immediately thereafter
deliver to the Lender any Chattel Paper, Securities and Instruments constituting
Collateral, (c) upon the Lender’s request, deliver to the Lender (and thereafter
hold in trust for the Lender upon receipt and immediately deliver to the Lender)
any Document evidencing or constituting Collateral.
 
 
9

--------------------------------------------------------------------------------

 


4.5.           Uncertificated Pledged Collateral. Such Grantor will permit the
Lender from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral owned by it not represented by
certificates to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of Pledged Collateral not
represented by certificates and all rollovers and replacements therefor to
reflect the Lien of the Lender granted pursuant to this Security
Agreement.  With respect to any Pledged Collateral owned by it, such Grantor
will take any actions necessary to cause (a) the issuers of uncertificated
securities which are Pledged Collateral and (b) any securities intermediary
which is the holder of any Pledged Collateral, to cause the Lender to have and
retain Control over such Pledged Collateral.  Without limiting the foregoing,
such Grantor will, with respect to any such Pledged Collateral held with a
securities intermediary, cause such securities intermediary to enter into a
control agreement with the Lender, in form and substance satisfactory to the
Lender, giving the Lender Control.


4.6.           Pledged Collateral.


(a) Changes in Capital Structure of Issuers.  Such Grantor will not (i) permit
or suffer any issuer of an Equity Interest constituting Pledged Collateral owned
by it to dissolve, merge, liquidate, retire any of its Equity Interests or other
Instruments or Securities evidencing ownership, reduce its capital, sell or
encumber all or substantially all of its assets (except for Permitted
Encumbrances and sales of assets permitted pursuant to Section 4.1(d)) or merge
or consolidate with any other entity, or (ii) vote any such Pledged Collateral
in favor of any of the foregoing.


(b) Issuance of Additional Securities.  Such Grantor will not permit or suffer
the issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor.


(c) Registration of Pledged Collateral.  Following the occurrence and during the
continuance of an Event of Default, such Grantor will permit any registerable
Pledged Collateral to be registered in the name of the Lender or its nominee at
any time at the option of the Lender.


(d) Exercise of Rights in Pledged Collateral.


(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it for all purposes not inconsistent
with this Security Agreement, the Credit Agreement or any other Loan Document;
provided however, that no vote or other right shall be exercised or action taken
which would have the effect of impairing the rights of the Lender in respect of
such Pledged Collateral.


(ii) Such Grantor will permit the Lender or its nominee at any time after the
occurrence and during the continuance of an Event of Default, on not less than
one Business Days’ notice, to exercise all voting rights or other rights
relating to the Pledged Collateral owned by it, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
any Equity Interest or Investment Property constituting Pledged Collateral as if
it were the absolute owner thereof.


(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral owned by
it to the extent not in violation of the Credit Agreement other than any of the
following distributions and payments (collectively referred to as the “Excluded
Payments”): (A) [intentionally omitted];  (B) dividends and other distributions
paid or payable in cash in respect of such Pledged Collateral in connection with
a partial or total liquidation or dissolution or in connection with a reduction
of capital, capital surplus or paid-in capital of an issuer; and (C) cash paid,
payable or otherwise distributed, in respect of principal of, or in redemption
of, or in exchange for, such Pledged Collateral; provided however, that until
actually paid, all rights to such distributions shall remain subject to the Lien
created by this Security Agreement; and
 
 
10

--------------------------------------------------------------------------------

 


(iv) All Excluded Payments and all other distributions in respect of any of the
Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Lender to hold as Pledged Collateral and shall, if received by
such Grantor, be received in trust for the benefit of the Lender, be segregated
from the other property or funds of such Grantor, and be forthwith delivered to
the Lender as Pledged Collateral in the same form as so received (with any
necessary endorsement).


(e) Interests in Limited Liability Companies and Limited Partnerships.  Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction unless Control thereof is promptly obtained by the
Lender.


4.7. Intellectual Property.


(a) Such Grantor will use its best efforts to secure all consents and approvals
necessary or appropriate for the assignment to or benefit of the Lender of any
License held by such Grantor and to enforce the security interests granted
hereunder.


(b) Such Grantor shall notify the Lender immediately if it knows or has reason
to know that any application or registration relating to any Patent, Trademark
or Copyright (now or hereafter existing) may become abandoned or dedicated, or
of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding such Grantor’s ownership of any Patent, Trademark or Copyright, its
right to register the same, or to keep and maintain the same.


(c) Such Grantor shall periodically update the Lender of any filing of an
application for the registration of any Patent, Trademark or Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency.  Upon such filing, such Grantor shall execute and
deliver any and all security agreements as the Lender may request to evidence
the Lender’s first priority security interest on such Patent, Trademark or
Copyright, and the General Intangibles of such Grantor relating thereto or
represented thereby.


(d) Such Grantor shall take all actions necessary or requested by the Lender to
maintain and pursue each application, to obtain the relevant registration and to
maintain the registration of each of its Patents, Trademarks and Copyrights (now
or hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings, unless such Grantor shall determine
that such Patent, Trademark or Copyright is not material to the conduct of such
Grantor’s business.


(e) Such Grantor shall, unless it shall reasonably determine that such Patent,
Trademark or Copyright is not material to the conduct of its business or
operations, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and shall take such other actions as the Grantor shall deem appropriate under
the circumstances to protect such Patent, Trademark or Copyright.  In the event
that such Grantor institutes suit because any of its Patents, Trademarks or
Copyrights constituting Collateral is infringed upon, or misappropriated or
diluted by a third party, such Grantor shall comply with Section 4.8.


4.8           Commercial Tort Claims.  Such Grantor shall promptly, and in any
event within five (5) Business Days after the same is acquired by it, notify the
Lender of any material commercial tort claim (as defined in the UCC) acquired by
it and, unless the Lender otherwise consents, such Grantor shall enter into an
amendment to this Security Agreement, in the form of Exhibit J hereto, granting
to Lender a first priority security interest in such commercial tort claim.
  
 
11

--------------------------------------------------------------------------------

 


4.9.           Letter-of-Credit Rights.  If such Grantor is or becomes the
beneficiary of a letter of credit, it shall upon the request of the Lender,
cause the issuer and/or confirmation bank to (i) consent to the assignment of
any Letter-of-Credit Rights to the Lender and (ii) agree to direct all payments
thereunder to a Deposit Account at the Lender or subject to a Deposit Account
Control Agreement for application to the Secured Obligations, in accordance with
Section 2.16 of the Credit Agreement, all in form and substance reasonably
satisfactory to the Lender.


4.10.           Federal, State or Municipal Claims.  Such Grantor will promptly
notify the Lender of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.


4.11.           No Interference.  Such Grantor agrees that it will not interfere
with any right, power and remedy of the Lender provided for in this Security
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Lender of any one
or more of such rights, powers or remedies.


4.12.           Insurance.  (a) In the event any Collateral is located in any
area that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard
Area”).  The amount of flood insurance required by this Section shall at a
minimum comply with applicable law, including the Flood Disaster Protection Act
of 1973, as amended.


(b) All insurance policies required hereunder and under Section 5.10 of the
Credit Agreement shall name the Lender as an additional insured or as lender’s
loss payee, as applicable, and shall contain lender loss payable clauses or
mortgagee clauses, through endorsements in form and substance satisfactory to
the Lender, which provide that: (i) all proceeds thereunder with respect to any
Collateral shall be payable to the Lender; (ii) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy; and (iii) such policy and lender loss payable or mortgagee
clauses may be canceled, amended, or terminated only upon at least thirty (30)
days prior written notice given to the Lender.


(c) All premiums on any such insurance shall be paid when due by such Grantor,
and copies of the policies delivered to the Lender.  If such Grantor fails to
obtain or maintain any insurance as required by this Section, the Lender may
obtain such insurance at the Borrower’s expense. By purchasing such insurance,
the Lender shall not be deemed to have waived any Default arising from the
Grantor’s failure to maintain such insurance or pay any premiums therefor.


4.13.           Collateral Access Agreements.   Such Grantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement from the
lessor of each leased property, mortgagee of owned property or bailee or
consignee with respect to any warehouse, processor or converter facility or
other location where Collateral is stored or located, which agreement or letter
shall provide access rights, contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee, bailee or consignee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Lender.


4.14.           Deposit Account Control Agreements.  Such Grantor will provide
to the Lender upon the Lender’s request, a Deposit Account Control Agreement
duly executed on behalf of each financial institution holding a deposit account
of such Grantor as set forth in this Security Agreement.
 
 
12

--------------------------------------------------------------------------------

 


4.15.           Change of Name or Location; Change of Fiscal Year.  Such Grantor
shall not (a) change its name as it appears in official filings in the state of
its incorporation or organization, (b) change its chief executive office,
principal place of business, mailing address, corporate offices or warehouses or
locations at which Collateral is held or stored, or the location of its records
concerning the Collateral as set forth in this Security Agreement, (c) change
the type of entity that it is, (d) change its organization identification
number, if any, issued by its state of incorporation or other organization, or
(e) change its state of incorporation or organization, in each case, unless the
Lender shall have received at least thirty (30) days prior written notice of
such change and the Lender shall have acknowledged in writing that either (1)
such change will not adversely affect the validity, perfection or priority of
the Lender’s security interest in the Collateral, or (2) any reasonable action
requested by the Lender in connection therewith has been completed or taken
(including any action to continue the perfection of any Liens in favor of the
Lender in any Collateral), provided that, any new location shall be in the
continental U.S.


ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1.           Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:


(a) Any representation or warranty made by or on behalf of any Grantor under or
in connection with this Security Agreement shall be materially false as of the
date on which made.


(b) Any Grantor shall fail to observe or perform any of the terms or provisions
of Article IV.


(c) Any Grantor shall fail to observe or perform any of the terms or provisions
of this Security Agreement (other than a breach which constitutes an Event of
Default under any other Section of this Article V), and such failure shall
continue unremedied for a period of ten (10) days after the earlier of knowledge
of such breach or notice thereof from the Lender.


(d) The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.


5.2.          Remedies.


(a) Upon the occurrence of an Event of Default, the Lender may exercise any or
all of the following rights and remedies:


(i) those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the Lender and
the other Secured Parties prior to an Event of Default;


(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;


(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;
 
 
13

--------------------------------------------------------------------------------

 


(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor’s premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Lender may deem commercially reasonable; and


(v) concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, collect and receive all cash dividends, interest, principal and
other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Lender was the outright owner thereof.


(b) The Lender, on behalf of the Lender and the other Secured Parties, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.


(c) The Lender shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
for the benefit of the Lender and the other Secured Parties, the whole or any
part of the Collateral so sold, free of any right of equity redemption, which
equity redemption the Grantor hereby expressly releases.


(d) Until the Lender is able to effect a sale, lease, or other disposition of
Collateral, the Lender shall have the right to hold or use Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by the Lender.  The Lender may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Lender’s remedies (for the benefit of the Lender and the other Secured Parties),
with respect to such appointment without prior notice or hearing as to such
appointment.


(e) If, after the Credit Agreement has terminated by its terms and all of the
Obligations have been paid in full, there remain Swap Agreement Obligations
outstanding, the Lender may exercise the remedies provided in this Section 5.2
upon the occurrence of any event which would allow or require the termination or
acceleration of any Swap Agreement Obligations pursuant to the terms of the Swap
Agreement.


(f) Notwithstanding the foregoing, neither the Lender nor any other Secured
Party shall be required to (i) make any demand upon, or pursue or exhaust any of
its rights or remedies against, any Grantor, any other obligor, guarantor,
pledgor or any other Person with respect to the payment of the Secured
Obligations or to pursue or exhaust any of its rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof, (ii)
marshal the Collateral or any guarantee of the Secured Obligations or to resort
to the Collateral or any such guarantee in any particular order, or (iii) effect
a public sale of any Collateral.


(g) Each Grantor recognizes that the Lender may be unable to effect a public
sale of any or all the Pledged Collateral and may be compelled to resort to one
or more private sales thereof in accordance with clause (a) above.  Each Grantor
also acknowledges that any private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private.  The Lender shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, as amended, or
under applicable state securities laws, even if the applicable Grantor and the
issuer would agree to do so.
 
 
14

--------------------------------------------------------------------------------

 


5.3.           Grantor’s Obligations Upon Default.  Upon the request of the
Lender after the occurrence of a Default, each Grantor will:


(a) assemble and make available to the Lender the Collateral and all books and
records relating thereto at any place or places specified by the Lender, whether
at a Grantor’s premises or elsewhere;


(b) permit the Lender, by the Lender’s representatives and agents, to enter,
occupy and use  any premises where all or any part of the Collateral, or the
books and records relating thereto, or both, are located, to take possession of
all or any part of the Collateral or the books and records relating thereto, or
both, to remove all or any part of the Collateral or the books and records
relating thereto, or both, and to conduct sales of the Collateral, without any
obligation to pay the applicable Grantor for such use and occupancy;


(c) prepare and file, or cause an issuer of Pledged Collateral to prepare and
file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Lender may
request, all in form and substance satisfactory to the Lender, and furnish to
the Lender, or cause an issuer of Pledged Collateral to furnish to the Lender,
any information regarding the Pledged Collateral in such detail as the Lender
may specify;


(d) take, or cause an issuer of Pledged Collateral to take, any and all actions
necessary to register or qualify the Pledged Collateral to enable the Lender to
consummate a public sale or other disposition of the Pledged Collateral; and


(e) at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Lender, at any time, and
from time to time, promptly upon the Lender’s request, the following reports
with respect to the applicable Grantor: (i) a reconciliation of all Accounts;
(ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts.


5.4.           Grant of Intellectual Property License.  For the purpose of
enabling the Lender to exercise the rights and remedies under this Article V at
such time as the Lender shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby (a) grants to the Lender, for the benefit of
itself and the other Secured Parties, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to any Grantor) to
use, license or sublicense any intellectual property rights now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the Lender may
sell any of such Grantor’s Inventory directly to any person, including without
limitation persons who have previously purchased the Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Lender’s rights under this Security Agreement, may sell Inventory which bears
any Trademark owned by or licensed to such Grantor and any Inventory that is
covered by any Copyright owned by or licensed to such Grantor and the Lender may
finish any work in process and affix any Trademark owned by or licensed to such
Grantor and sell such Inventory as provided herein.


ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


6.1. Account Verification.  The Lender may at any time after the occurrence of
an Event of Default, in the Lender’s own name, in the name of a nominee of the
Lender, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Lender’s satisfaction, the existence,
amount, terms of, and any other matter relating to, Accounts, Instruments,
Chattel Paper, payment intangibles and/or other Receivables.
 
 
15

--------------------------------------------------------------------------------

 


6.2. Authorization for Lender to Take Certain Action.


(a)           Each Grantor irrevocably authorizes the Lender at any time and
from time to time in the sole discretion of the Lender and appoints the Lender
as its attorney-in-fact upon the occurrence and during the continuance of an
Event of Default (i) to endorse and collect any cash proceeds of the Collateral,
(ii) to file any financing statement with respect to the Collateral and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Lender in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Lender’s security interest in the Collateral,
(iii) to contact and enter into one or more agreements with the issuers of
uncertificated securities which are Pledged Collateral or with securities
intermediaries holding Pledged Collateral as may be necessary or advisable to
give the Lender Control over such Pledged Collateral, (iv) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens that are permitted under Section 6.02 of the Credit Agreement), (v) to
contact Account Debtors for any reason, (vi) to demand payment or enforce
payment of the Receivables in the name of the Lender or such Grantor and to
endorse any and all checks, drafts, and other instruments for the payment of
money relating to the Receivables, (vii) to sign such Grantor’s name on any
invoice or bill of lading relating to the Receivables, drafts against any
Account Debtor of the Grantor, assignments and verifications of Receivables,
(viii) to exercise all of such Grantor’s rights and remedies with respect to the
collection of the Receivables and any other Collateral, (ix) to settle, adjust,
compromise, extend or renew the Receivables, (x) to settle, adjust or compromise
any legal proceedings brought to collect Receivables, (xi) to prepare, file and
sign such Grantor’s name on a proof of claim in bankruptcy or similar document
against any Account Debtor of such Grantor, (xii) to prepare, file and sign such
Grantor’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables, (xiii) to change the
address for delivery of mail addressed to such Grantor to such address as the
Lender may designate and to receive, open and dispose of all mail addressed to
such Grantor, and (xiv) to do all other acts and things necessary to carry out
this Security Agreement; and such Grantor agrees to reimburse the Lender on
demand for any payment made or any expense incurred by the Lender in connection
with any of the foregoing; provided that, this authorization shall not relieve
such Grantor of any of its obligations under this Security Agreement or under
the Credit Agreement.


(b)           All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Lender, for the benefit of the Lender and
the other Secured Parties, under this Section 6.2 are solely to protect the
Lender’s and the other Secured Parties’ interests in the Collateral and shall
not impose any duty upon the Lender or any other Secured Party to exercise any
such powers.  The Lender agrees that, except for the powers granted in Section
6.2(a)(i)-(iv) and Section 6.2(a)(xiv), it shall not exercise any power or
authority granted to it unless an Event of Default has occurred and is
continuing.


6.3. Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE LENDER
AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION 6.2 ABOVE) OF THE
GRANTOR WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE LENDER AS
PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS,
POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL
WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF
SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
OF A DEFAULT.
 
 
16

--------------------------------------------------------------------------------

 


6.4. Nature of Appointment; Limitation of Duty.  THE APPOINTMENT OF THE LENDER
AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NONE OF THE LENDER, ANY OTHER SECURED PARTY, ANY OF THEIR RESPECTIVE
AFFILIATES, OR ANY OF THEIR OR THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT
OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE
LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT  IN RESPECT
OF DAMAGES ATTRIBUTABLE SOLELY TO SUCH PARTY’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED
THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.


ARTICLE VII
GENERAL PROVISIONS


7.1           Waivers.  Each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made.  To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made.  To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Lender or any other Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Lender or such Secured
Party as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Lender or any other Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise.  Except as otherwise
specifically provided herein, each Grantor hereby waives presentment, demand,
protest or any notice (to the maximum extent permitted by applicable law) of any
kind in connection with this Security Agreement or any Collateral.


7.2.           Limitation on the Lender’s Duty with Respect to the
Collateral.  The Lender shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. The Lender shall use reasonable care with
respect to the Collateral in its possession or under its control.  The Lender
shall not have any other duty as to any Collateral in its possession or control
or in the possession or control of any agent or nominee of the Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto. To the extent that applicable law imposes
duties on the Lender to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is commercially reasonable for the
Lender (i) to fail to incur expenses deemed significant by the Lender to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Lender against
risks of loss, collection or disposition of Collateral or to provide to the
Lender a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Lender, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Lender in the collection or disposition of any of the Collateral.  The
Grantor acknowledges that the purpose of this Section 7.2 is to provide
non-exhaustive indications of what actions or omissions by the Lender would be
commercially reasonable in the Lender’s exercise of remedies against the
Collateral and that other actions or omissions by the Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2.  Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to the Grantor or to impose
any duties on the Lender that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 7.2.
 
 
17

--------------------------------------------------------------------------------

 


7.3.           Compromises and Collection of Collateral.  The Grantors and the
Lender recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable.  In view of the foregoing, each Grantor agrees that the Lender
may at any time and from time to time, if an Event of Default has occurred and
is continuing, compromise with the obligor on any Receivable, accept in full
payment of any Receivable such amount as the Lender in its sole discretion shall
determine or abandon any Receivable, and any such action by the Lender shall be
commercially reasonable so long as the Lender acts in good faith based on
information known to it at the time it takes any such action.


7.4.           Secured Party Performance of Debtor Obligations.  Without having
any obligation to do so, the Lender may perform or pay any obligation which any
Grantor has agreed to perform or pay in this Security Agreement and the Grantors
shall reimburse the Lender for any amounts paid by the Lender pursuant to this
Section 7.4.  The Grantors’ obligation to reimburse the Lender pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.


7.5           Specific Performance of Certain Covenants.  Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14,
4.15, 5.3, or 7.7 will cause irreparable injury to the Lender and the other
Secured Parties, that the Lender and the other Secured Parties have no adequate
remedy at law in respect of such breaches and therefore agrees, without limiting
the right of the Lender to seek and obtain specific performance of other
obligations of the Grantors contained in this Security Agreement, that the
covenants of the Grantors contained in the Sections referred to in this Section
7.5 shall be specifically enforceable against the Grantors.


7.6.           Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Lender or
other conduct of the Lender, no authorization to sell or otherwise dispose of
the Collateral (except as set forth in Section 4.1(d)) shall be binding upon the
Lender or any other Secured Party unless such authorization is in writing signed
by the Lender.


7.7.           No Waiver; Amendments; Cumulative Remedies.  No failure or delay
by the Lender or any other Secured Party to exercise any right or power under
this Security Agreement shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Lender and the other Secured Parties hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Security Agreement or
consent to any departure by the Grantor therefrom shall in any event be
effective unless in writing signed by the Lender and then only to the extent in
such writing specifically set forth.
 
 
18

--------------------------------------------------------------------------------

 


7.8.           Limitation by Law; Severability of Provisions.  All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part.  Any provision in this Security Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.


7.9           Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made.  In
the event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.


7.10.           Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Lender, the other Secured Parties and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Security Agreement or any interest herein, without the
prior written consent of the Lender.  No sales of participations, assignments,
transfers, or other dispositions of any agreement governing the Secured
Obligations or any portion thereof or interest therein shall in any manner
impair the Lien granted to the Lender, for the benefit of the Lender and the
other Secured Parties, hereunder.


7.11.           Survival of Representations.  All representations and warranties
of the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.


7.12.           Taxes and Expenses.  Any taxes (including income taxes) payable
or ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any.  The Grantors shall reimburse the Lender for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Lender) paid or incurred by the
Lender in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and, to the extent
provided in the Credit Agreement in the audit, analysis, administration,
collection, preservation or sale of the Collateral (including the expenses and
charges associated with any periodic or special audit of the Collateral).  Any
and all costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.
 
 
19

--------------------------------------------------------------------------------

 


7.13.           Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.


7.14.           Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations (except inchoate
indemnification obligations with respect to which no claim has been made) have
been indefeasibly paid and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit has been delivered to the Lender as required
by the Credit Agreement) and no commitments of the Lender which would give rise
to any Secured Obligations are outstanding.  Upon termination, at the Grantors’
sole cost and expense, the Lender shall promptly execute and deliver (or
otherwise provide, if execution is not required) such releases of Liens created
by the Collateral Documents and any correlative termination as the Grantors may
reasonably request.


7.15.           Entire Agreement.  This Security Agreement and the other Loan
Documents embody the entire agreement and understanding between the Grantors and
the Lender relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Lender relating to the Collateral.


7.16.           CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.


7.17.           CONSENT TO JURISDICTION.  EACH GRANTOR HEREBY IRREVOCABLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF ANY
U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE LENDER TO BRING
PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE LENDER OR ANY AFFILIATE OF THE
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK.
 
7.18.           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
20

--------------------------------------------------------------------------------

 


7.19.           Indemnity.  Each Grantor hereby agrees to indemnify the Lender,
the other Secured Parties and their respective successors, assigns, agents and
employees, from and against any and all liabilities, damages, penalties, suits,
fees, costs, and expenses of any kind and nature (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Lender or
any other Secured Party is a party thereto) imposed on, incurred by or asserted
against the Lender or any other Secured Party, or their respective successors,
assigns, agents and employees, in any way relating to or arising out of this
Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by any Secured Party or any
Grantor, and any claim for Patent, Trademark or Copyright infringement).


7.20.           Counterparts.  This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart.  Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Security Agreement.


ARTICLE VIII
NOTICES


8.1.           Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent in accordance with Section 8.01 of
the Credit Agreement.


8.2.           Change in Address for Notices.  Each of the Grantors and the
Lender may change the address for service of notice upon it by a notice in
writing to the other parties.


[Signature Page Follows]








 
21

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Grantors and the Lender have executed this Security
Agreement as of the date first above written.


GRANTORS:


AROTECH CORPORATION


By:       /s/ Thomas J.
Paup                                                      
Name         Thomas J.
Paup                                                      
Title:          Senior VP Finance and CFO                                 




FAAC INCORPORATED


By:       /s/ Thomas J.
Paup                                                      
Name         Thomas J.
Paup                                                      
Title:          Treasurer                                                          
      




ELECTRIC FUEL BATTERY CORP.


By:       /s/ Thomas J.
Paup                                                      
Name         Thomas J.
Paup                                                      
Title:          Treasurer                                                       
         




UEC ELECTRONICS, LLC


By:       /s/ Thomas J.
Paup                                                      
Name         Thomas J.
Paup                                                      
Title:          Treasurer                                                                 


 
Pledge and Security Agreement Signature Page

--------------------------------------------------------------------------------

 

 
LENDER:


JPMORGAN CHASE BANK, N.A.,
 as Lender


By:       /s/ William J. Maxbauer                                               


Name         William J. Maxbauer                                              


Title:          Executive
Director                                                 














 
Pledge and Security Agreement Signature Page

--------------------------------------------------------------------------------

 